Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 1 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 2 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 3 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 4 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 5 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 6 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 7 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 8 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 9 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 10 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 11 of 12
Case 3:20-bk-30270-SHB   Doc 37 Filed 05/12/20 Entered 05/12/20 17:27:31   Desc
                         Main Document    Page 12 of 12
